DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The application contains claims directed to the following disclosed patentably distinct species: 

The examiner notes that each of the species below are directed to different embodiments described in the specification.
Species I as represented by figure 1.
Species II as represented by figure 3.
Species III as represented by figure 4.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. A serious search burden is present as each species would require different search terms and considerations as indicated above.  A serious examination burden is present as a potential prior art reference that anticipates or renders obvious one species would not necessarily anticipate or render obvious another species. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-25, drawn to an intake air system, classified in F02B 29/04+.
II. Claims 27-30, drawn to a twin turbocharger engine system, classified in F02B 37/001+; F02B 17/005.
III. Claims 31-40, drawn to a single turbocharger engine system, classified in F02B 37/04+.
IV. Claim 26, drawn to a method, classified in F02D 41/00+.

The inventions are independent or distinct, each from the other because:

The invention of  Claim 26 of Group IV and each of the inventions of Claim 21 of Group I, Claim 27 of Group II, and Claim 31 of Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:
The process of the invention of Claim 26 of Group IV can be practiced with a materially different apparatus than that of Claim 21 of Group I, as the invention of Claim 21 of Group I does not require determining engine operating conditions and directing flow based on the determined conditions; or 
The apparatus of Claim 21 of Group I can be used to practice a materially different process than the invention of Claim 26 of Group IV, as the invention of Claim 26 of Group IV does not require first and second valves positioned upstream of a charge air cooler or bypass heater, respectively.
The process of the invention of Claim 26 of Group IV can be practiced with a materially different apparatus than that of Claim 27 of Group II, as the invention of Claim 27 of Group II does not require determining engine operating conditions and directing flow based on the determined conditions; or
The apparatus of Claim 27 of Group II can be used to practice a materially different process than the invention of Claim 26 of Group IV, as the invention of  Claim 26 of Group IV does not require an engine with first and second turbochargers nor determining engine operating conditions.
The process of the invention of Claim 26 of Group IV can be practiced with a materially different apparatus than that of Claim 31 of Group III, as the invention of Claim 31 of Group II does not require  determining engine operating conditions and directing flow based on the determined conditions; or
The apparatus of Claim 31 of Group III can be practiced with a materially different process than the invention of Claim 26 of Group IV as the invention of Claim 26 of Group IV does not require a direct fuel injection system and a turbocharger and not an exhaust gas recirculation system.

Inventions of Claim 21 of Group I and Claim 27 of Group II, are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  have a materially different design as detailed below: 

The inventions of Claim 21 of Group I and Claim 27 of Group II have materially different designs as the invention of Claim 21 of Group I requires first and second valves not required by the invention of Claim 27 of Group II; while the invention of Claim 27 of Group II requires first and second turbochargers (including first and second compressors and turbines) and first and second exhaust manifolds not required by the invention of Claim 21 of Group I.
The inventions of Claim 21 of Group I and Claim 27 of Group II do not overlap in scope, i.e., are mutually exclusive as as the invention of Claim 21 of Group I requires first and second valves not required by the invention of Claim 27 of Group II; while the invention of Claim 27 of Group II requires first and second turbochargers (including first and second compressors and turbines) and first and second exhaust manifolds not required by the invention of Claim 21 of Group I.
Applicant has not provided a statement that Groups I and II are obvious variants.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions of Claim 21 of Group I and Claim 31 of Group III, are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  have a materially different design as detailed below:  

The inventions of Claim 21 of Group I and Claim 31 of Group III have materially different designs as the invention of Claim 21 of Group I requires first and second valves not required by the invention of Claim 31 of Group III; while the invention of Claim 31 of Group III requires a turbocharger and a direct fuel injection system not required by the invention of Claim 21 of Group I.
The inventions of Claim 21 of Group I and Claim 31 of Group III do not overlap in scope, i.e., are mutually exclusive as the invention of Claim 21 of Group I requires first and second valves not required by the invention of Claim 31 of Group III; while the invention of Claim 31 of Group III requires a turbocharger and a direct fuel injection system not required by the invention of Claim 21 of Group I.
Applicant has not provided a statement that Groups I and III are obvious variants.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions of Claim 27 of Group II and Claim 31 of Group III, are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  have a materially different design as detailed below:  

The inventions of Claim 27 of Group II and Claim 31 of Group III have materially different designs as the invention of Claim 27 of Group II requires first and second turbochargers (including first and second compressors and turbines) and first and second exhaust manifolds not required by the invention of Claim 31 of Group III; while the invention of Claim 31 of Group III requires a turbocharger and a direct fuel injection system not required by the invention of Claim 27 of Group II.
The inventions of Claim 27 of Group II and Claim 31 of Group III do not overlap in scope, i.e., are mutually exclusive as the invention of Claim 27 of Group II requires first and second turbochargers (including first and second compressors and turbines) and first and second exhaust manifolds not required by the invention of Claim 31 of Group III; while the invention of Claim 31 of Group III requires a turbocharger and a direct fuel injection system not required by the invention of Claim 27 of Group II.
Applicant has not provided a statement that Groups II and III are obvious variants.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A serious search burden exists as Groups I, II and II are classified in F02B 29/04+, F02B 17/005 and F02B 37/04+ respectively.
A serious search burden is present as Groups I-III would each require different search terms and considerations as indicated above.  
A serious examination burden is present as a potential prior art reference that anticipates or renders obvious one Group would not necessarily anticipate or render obvious a different Group.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


A proper response to the election and restriction requirements will include an election of one of Species I-III (including identification of the claims encompassing the elected species) and an election of one of Groups I-IV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton/
Primary Examiner
Art Unit 3745


9/13/2022